DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 April 2021.  In view of this communication and the amendment concurrently filed: claims 1-2, 4-13, and 15-21 were previously pending; claim 22 was added by the amendment; and thus, claims 1-2, 4-13, and 15-22 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 12 April 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 7, line 18 to page 8, line 12 of the Remarks) alleges that Saban does not disclose that the “retaining sleeve is secured in place via one of an adhesive or a shrink fit”.  It is noted that no explanation or evidence is provided in support of this allegation.  Saban discloses both adhesives (¶ 0133; magnets are secured to the rotor using an adhesive) and shrink/interference fits (¶ 0174; stator rings are secured using an interference fit so as to seal against the intrusion of liquid) as means of securing various components.  Thus, while Saban does not explicitly disclose the product-by-process limitation, Saban does render obvious securing the retaining sleeve by either of the above methods.  Therefore, additional grounds of rejection have been added in view of Saban and the previous grounds of rejection are maintained.
The Applicant’s second argument (page 8, lines 13-18 of the Remarks) alleges that Saban does not disclose an axially-segmented retaining sleeve as recited in new claim 22.  It is noted that no explanation or evidence is provided in support of this 
The Applicant’s third argument (page 8, lines 19-20) alleges that the remaining claims are allowable by virtue of their dependencies.  This argument is unpersuasive for the same reasons given above.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-2, 4, 6-7, 9-13, 15, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (JP 02-095150 A), hereinafter referred to as “Okamura”, in view of Hazeyama et al. (US 2015/0357870 A1), hereinafter referred to as “Hazeyama”, Grossman et al. (US 2009/0322174 A1), hereinafter referred to as “Grossman”, Kim (US 2016/0352167 A1), hereinafter referred to as “Kim”, and Saban (US 2010/0019603 A1), hereinafter referred to as “Saban”.
Regarding claim 1, Okamura discloses a rotor [1] of an electric machine (fig. 1-3; “inner rotor type brushless motor”), comprising: 
a rotor core [3]; and 
a plurality of permanent magnets [4], each of the plurality of permanent magnets [4] having a magnet inner circumferential surface, a magnet outer circumferential surface, and two opposing radial side surfaces (fig. 1), the plurality of permanent magnets [4] secured at the core [3] outer circumferential surface [3e] of the rotor core [3], the permanent magnets [4] are first permanent magnets [4] made of a first permanent magnet material with a first magnetic orientation (fig. 1-3; pages 2-3 of translation); 
wherein the plurality of permanent magnets [4] are secured to the rotor core [3] via a plurality of mechanical interface joints [5], the plurality of mechanical interface joints [5] defined by:
at least one first mechanical interface feature [4g] having a permanent magnet channel [4g] with a magnet channel surface [4cs], disposed inside the permanent magnet [4], with the tangent of the magnet channel surface [4cs] defined by an angle that is 
 
    PNG
    media_image1.png
    311
    569
    media_image1.png
    Greyscale

at least one second mechanical interface feature [3a] having a core channel [3a] with a core channel surface [3cs] disposed inside of the rotor core [3], with the tangent of the core channel surface [3cs] defined by an angle that is between zero and 90 degrees with respect to the core outer circumferential surface (fig. 3; the core groove has a dovetail shape); and 
at least one complimentary mechanical interface member [5f] inserted in the magnet channel [4g] and the core channel [3a], having surfaces complimentary to the magnet channel [4g] and the core channel [3a] (fig. 3; the “key” has two dovetail projections which fit into each of the core and magnet grooves); 
wherein the permanent magnets [4] secured to the rotor core [3] are separated by a fixed angle or a fixed distance (fig. 1-3; each magnet fills approximately one quarter of the circumference of the rotor); and 
wherein the side surfaces of the first permanent magnets [4] are in contact with air, a non-magnetic and non-electrical conducting material, or a second permanent magnet [4] (fig. 1; each magnet contacts the adjacent magnet).

Hazeyama discloses an electric motor comprising a permanent magnet rotor [5] having a rotor core [7] and permanent magnets [8] (fig. 1; ¶ 0036), wherein said rotor core [7] is comprised of a plurality of axially-stacked rotor laminations (fig. 1-3; ¶ 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor core of Okamura from a plurality of laminations as taught by Hazeyama, in order to reduce eddy currents in the axial direction thereby increasing motor efficiency and output.
Grossman discloses a permanent magnet rotor comprising a plurality of permanent magnets [4] secured to the rotor core [3] that are separated by a fixed angle or a fixed distance thereby defining a circumferential air gap [p1] between side surfaces of circumferentially adjacent permanent magnets [4] (fig. 2-3; ¶ 0022-0024).

    PNG
    media_image2.png
    366
    505
    media_image2.png
    Greyscale


Okamura still does not disclose that each of the magnet channel [4g] and the core channel [3a] receptive of the mechanical interface member [5f] has one of a partially circular shape, or a five-sided shape (fig. 3; the “key” has two trapezoidal dovetail projections which fit into each of the core and magnet grooves having complementary shapes).
Kim discloses a rotor of an electric machine, comprising a core [112/114] and permanent magnets [130] secured by mechanical retaining features [200] and complementary mechanical interface channels (fig. 4; ¶ 0025-0027), wherein the mechanical interface channels receptive of the mechanical retaining features have one of a partially circular shape or a five-sided shape (fig. 4; ¶ 0028; fastening unit [230] is shown having a trapezoidal shape, which can also be formed as a “three-dimensional structure having a polygonal, circular, or elliptical cross-section”).

    PNG
    media_image3.png
    222
    668
    media_image3.png
    Greyscale


Further, the difference between the claimed invention and that disclosed by Okamura amounts to only a change in shape of the mechanical interface connections.  This change would have been obvious to one of ordinary skill in the art for the reasons above, and since it has been held that a mere change in shape of a particular component of a device is a matter of design choice involving only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Okamura still does not disclose a retaining sleeve disposed radially outboard of the plurality of permanent magnets.
Saban discloses a rotor [200] for use in a motor or a generator (¶ 0108), comprising a core [202] and permanent magnets [204], and further comprising a retaining sleeve [212] disposed radially outboard of the plurality of permanent magnets [204] (fig. 2A-2B; ¶ 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Okamura having a retaining sleeve as taught by Saban, in order to protect rotor components as well as provide structural support to rotor components (¶ 0109 of Saban).


    PNG
    media_image4.png
    591
    678
    media_image4.png
    Greyscale

Saban does not explicitly disclose that the retaining sleeve [212] is secured in place via one of an adhesive or a shrink fit.
However, Saban does disclose both adhesives (¶ 0133; magnets are secured to the rotor using an adhesive) and shrink/interference fits (¶ 0174; stator rings are secured using an interference fit so as to seal against the intrusion of liquid) as means of securing various components.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the retaining sleeve using either adhesives or a shrink fit as taught by Saban, in order to provide a seal against the intrusion of liquids 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the retaining sleeve by adhesion or a shrink fit as taught by Saban, since the retaining sleeve is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, Okamura further discloses that the mechanical interface joint [5] comprises a dovetail joint (fig. 3; the “key” has two dovetail projections which fit into each of the dovetail-shaped core and magnet grooves).
Regarding claim 4, Okamura further discloses that the core channel [3a] cross-section is substantially identical to the permanent magnet channel cross-section [4g] (fig. 3; both channels have identical shapes and approximately the same size).
Regarding claim 6, Okamura discloses the rotor of claim 1, as stated above, but does not further disclose that a magnetic pole of the rotor [1] is defined by two or more magnets of the plurality of permanent magnets [4].
Hazeyama discloses that each magnetic pole of the rotor [5] is defined by two or more magnets [8a/8b/8c] of the plurality of permanent magnets [8] (fig. 1-3; ¶ 0036; 0040-0042; each pole is formed from one radially magnetized first magnet [8b] and two second magnets [8a/8c] having an inclined direction of magnetization relative to the radial direction).

    PNG
    media_image5.png
    366
    560
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each of the magnetic poles of Okamura from multiple magnets arranged in a Halbach array as taught by Hazeyama, in order to reduce cogging torque (¶ 0006 of Hazeyama).
Regarding claim 7, Hazeyama further discloses a second permanent magnet [8a/8c] disposed between circumferentially adjacent first permanent magnets [8b] of the plurality of permanent magnets [8] (fig. 1-3; ¶ 0036).
Regarding claim 9, Hazeyama further discloses that the second permanent magnet [8a/8c] has a second magnetization direction different from the first magnetization direction (fig. 1-3; ¶ 0036; 0040-0042; each pole is formed from one radially magnetized first magnet [8b] and two second magnets [8a/8c] having an inclined direction of magnetization relative to the radial direction).
Regarding claim 10, Hazeyama further discloses that the second permanent magnet [8a/8c] has a magnetization direction that is in a circumferentially clockwise or counterclockwise direction about a central axis of the rotor [5] (fig. 2-3).
Regarding claim 11, Hazeyama further discloses that the second permanent magnet [8a/8c] is two or more permanent magnet segments [8a/8c] arrayed one or more of axially, radially or circumferentially (fig. 1-3; the magnet segments are arrayed circumferentially adjacent to one another).
Regarding claim 12, Okamura discloses an electric machine (fig. 1-3; “inner rotor type brushless motor”) comprising: 
a stator (page 1 of the translation); 
a rotor [1] located about a rotor axis (fig. 1-2; the axis defined by shaft [2]), defining an air gap between the rotor [1] and the stator, the rotor magnetically interactive with the stator (page 1 of the translation; the “inner rotor” motor described inherently has an air gap extending in the radial direction between a magnetically interacting stator and the disclosed rotor) and including:
a rotor core [3]; and 
a plurality of permanent magnets [4], each of the plurality of permanent magnets [4] having a magnet inner circumferential surface, a magnet outer circumferential surface, and two opposing radial side surfaces (fig. 1), the plurality of permanent magnets [4] secured at the core [3] outer circumferential surface [3e] of the rotor core [3], the permanent magnets [4] are first permanent magnets [4] made of a first permanent magnet material with a first magnetic orientation (fig. 1-3; pages 2-3 of translation); 

    PNG
    media_image1.png
    311
    569
    media_image1.png
    Greyscale

wherein the plurality of permanent magnets [4] are secured to the rotor core [3] via a plurality of mechanical interface joints [5], the plurality of mechanical interface joints [5] defined by:
at least one first mechanical interface feature [4g] having a permanent magnet channel [4g] with a magnet channel surface [4cs], disposed inside the permanent magnet [4], with the tangent of the magnet channel surface [4cs] defined by an angle that is between zero and 90 degrees with respect to the magnet inner circumferential surface (fig. 3; the magnet groove has a dovetail shape); 
at least one second mechanical interface feature [3a] having a core channel [3a] with a core channel surface [3cs] disposed inside of the rotor core [3], with the tangent of the core channel surface [3cs] defined by an angle that is between zero and 90 degrees with respect to the core outer circumferential surface (fig. 3; the core groove has a dovetail shape); and 
at least one complimentary mechanical interface member [5f] inserted in the magnet channel [4g] and the core channel [3a], having surfaces complimentary to the magnet channel [4g] and the core channel [3a] (fig. 3; the “key” has two dovetail projections which fit into each of the core and magnet grooves); 

wherein the side surfaces of the first permanent magnets [4] are in contact with air, a non-magnetic and non-electrical conducting material, or a second permanent magnet [4] (fig. 1; each magnet contacts the adjacent magnet).
Okamura does not disclose the rotor core [3] comprising a plurality of axially-stacked rotor laminations, or that the permanent magnets [4] secured to the rotor core [3] are separated by a fixed angle or a fixed distance thereby defining a circumferential air gap between side surfaces of circumferentially adjacent permanent magnets [4].
Hazeyama discloses an electric motor comprising a permanent magnet rotor [5] having a rotor core [7] and permanent magnets [8] (fig. 1; ¶ 0036), wherein said rotor core [7] is comprised of a plurality of axially-stacked rotor laminations (fig. 1-3; ¶ 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor core of Okamura from a plurality of laminations as taught by Hazeyama, in order to reduce eddy currents in the axial direction thereby increasing motor efficiency and output.
Grossman discloses a permanent magnet rotor comprising a plurality of permanent magnets [4] secured to the rotor core [3] that are separated by a fixed angle or a fixed distance thereby defining a circumferential air gap [p1] between side surfaces of circumferentially adjacent permanent magnets [4] (fig. 2-3; ¶ 0022-0024).

    PNG
    media_image2.png
    366
    505
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Okamura having circumferential air gaps between the permanent magnets as taught by Grossman, in order to reduce or eliminate oscillating torques, i.e. torque ripple (abstract, ¶ 0008 of Grossman).
Okamura still does not disclose that each of the magnet channel [4g] and the core channel [3a] receptive of the mechanical interface member [5f] has one of a partially circular shape, or a five-sided shape (fig. 3; the “key” has two trapezoidal dovetail projections which fit into each of the core and magnet grooves having complementary shapes).
Kim discloses a rotor of an electric machine, comprising a core [112/114] and permanent magnets [130] secured by mechanical retaining features [200] and complementary mechanical interface channels (fig. 4; ¶ 0025-0027), wherein the mechanical interface channels receptive of the mechanical retaining features have one of a partially circular shape or a five-sided shape (fig. 4; ¶ 0028; fastening unit [230] is 

    PNG
    media_image3.png
    222
    668
    media_image3.png
    Greyscale

One of ordinary skill in the art would have recognized that three-sided shapes (trapezoids), circular shapes (circular or elliptical), and five-sided shapes (polygonal) are known equivalents for dovetail connections.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the circular or polygonal dovetails of Kim, for another known equivalent element, the trapezoidal dovetails of Okamura, leading to the predictable result of securely fastening the rotor components.
Further, the difference between the claimed invention and that disclosed by Okamura amounts to only a change in shape of the mechanical interface connections.  This change would have been obvious to one of ordinary skill in the art for the reasons above, and since it has been held that a mere change in shape of a particular component of a device is a matter of design choice involving only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Okamura still does not disclose a retaining sleeve disposed radially outboard of the plurality of permanent magnets.
Saban discloses a rotor [200] for use in a motor or a generator (¶ 0108), comprising a core [202] and permanent magnets [204], and further comprising a retaining sleeve [212] disposed radially outboard of the plurality of permanent magnets [204] (fig. 2A-2B; ¶ 0109).

    PNG
    media_image4.png
    591
    678
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Okamura having a retaining sleeve as taught by Saban, in order to protect rotor components as well as provide structural support to rotor components (¶ 0109 of Saban).
Saban does not explicitly disclose that the retaining sleeve [212] is secured in place via one of an adhesive or a shrink fit.
However, Saban does disclose both adhesives (¶ 0133; magnets are secured to the rotor using an adhesive) and shrink/interference fits (¶ 0174; stator rings are secured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the retaining sleeve using either adhesives or a shrink fit as taught by Saban, in order to provide a seal against the intrusion of liquids (¶ 0174 of Saban), thereby protecting the rotor components from corrosion and extending their longevity.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the retaining sleeve by adhesion or a shrink fit as taught by Saban, since the retaining sleeve is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 13, Okamura further discloses that the mechanical interface joint [5] comprises a dovetail joint (fig. 3; the “key” has two dovetail projections which fit into each of the dovetail-shaped core and magnet grooves).
Regarding claim 15, Okamura further discloses that the core channel [3a] cross-section is substantially identical to the permanent magnet channel cross-section [4g] (fig. 3; both channels have identical shapes and approximately the same size).
Regarding claim 17, Hazeyama further discloses a second permanent magnet [8a/8c] disposed between circumferentially adjacent first permanent magnets [8b] of the plurality of permanent magnets [8] (fig. 1-3; ¶ 0036).
Regarding claim 19, Hazeyama further discloses that the second permanent magnet [8a/8c] has a second magnetization direction different from the first magnetization direction (fig. 1-3; ¶ 0036; 0040-0042; each pole is formed from one radially magnetized first magnet [8b] and two second magnets [8a/8c] having an inclined direction of magnetization relative to the radial direction).
Regarding claim 20, Hazeyama further discloses that the second permanent magnet [8a/8c] has a magnetization direction that is in a circumferentially clockwise or counterclockwise direction about a central axis of the rotor [5] (fig. 2-3).
Regarding claim 21, Saban further discloses that the retaining sleeve [212] is formed of carbon fiber (¶ 0109; Saban discloses materials including carbon fiber, Inconel, and stainless steel).
Regarding claim 22, Saban further discloses that the retaining sleeve [212] includes a plurality of retaining sleeve segments [236/238/239/240] axially spaced along and axial length of the rotor [5] (fig. 2G; ¶ 0127-0128).
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Hazeyama, Grossman, Kim, and Saban as applied to claims 1 and 12 respectively, and further in view of Uchida et al. (US 5,397,951), hereinafter referred to as “Uchida”.
Regarding claims 5 and 16, Okamura, as modified, discloses the rotor of claims 1 and 12, respectively, as stated above.  Okamura does not disclose that a circumferential 

    PNG
    media_image6.png
    567
    494
    media_image6.png
    Greyscale

Uchida discloses a rotor [20] comprising a plurality of permanent magnets [25], wherein a circumferential edge of a permanent magnet [25] of the plurality of permanent magnets [25] is skewed [θ] relative to a central axis of the rotor [20] (fig. 5; col. 7, lines 35-53; the magnets are skewed relative to the axis by the “helix angle”, θ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the permanent magnets of Okamura at a skew angle as taught by Uchida, in order to suppress torque ripple in the motor (col. 7, lines 35-53 of Uchida).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Hazeyama, Grossman, Kim, and Saban as applied to claims 7 and 17 .
Regarding claims 8 and 18, Okamura, as modified, discloses the rotor of claims 7 and 17, respectively, as stated above.  Hazeyama does not disclose that the second permanent magnet [8a/8c] is formed from a second magnetic material different from the first magnetic material.
Kusase discloses a permanent magnet rotor [3A] comprising first permanent magnets [32A] and second permanent magnets [33A] (fig. 5; ¶ 0061-0062), wherein the second permanent magnet [33A] is formed from a second magnetic material different from the first magnetic material of the first permanent magnet [32A] (¶ 0063-0064; the first magnets [32A] are formed from “rare earth neodymium boron” magnets while the second magnets [33A] are formed from “ferrite” magnets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second magnets of Okamura/Hazeyama from different materials as taught by Kusase, in order to link the magnetic flux leakage in the radial direction to the stator (¶ 0064 of Kusase), thereby increasing the effective flux of the motor.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Van Dam et al. (US 2013/0026871 A1) discloses a permanent magnet rotor having mechanical interfaces for fixing rotor components, wherein said mechanical 
Martinek et al. (US 2014/0210292 A1) discloses a permanent magnet rotor having permanent magnets separated by a fixed angle and distance thereby defining a circumferential air gap between side surfaces of circumferentially adjacent permanent magnets.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834